Forward Looking Statements This presentation contains, and answers given to questions that may be asked today may constitute, forward-looking statements that are subject to a number of risks and uncertainties, many of which are outside our control.All statements regarding our strategy, future operations, financial position, estimated revenues or losses, projected costs, prospects, plans and objectives, other than statements of historical fact included in our prospectus, are forward-looking statements.When used in this presentation or in answers given to questions asked today, the words “may,” “will,” “could,” “would,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “project,” “potential,” “continue,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words.You should not place undue reliance on forward-looking statements.While we believe that we have a reasonable basis for each forward-looking statement that we make, we caution you that these statements are based on a combination of facts and factors currently known by us and projections of future events or conditions, about which we cannot be certain. For a more complete discussion regarding these and other factors which could affect the Company's financial performance, refer to the Company's various filings with the Securities and Exchange Commission, including its filing on Form 10-K for the year ended December 31, 2010 and subsequently filed Forms 10- Q, in particular information under the headings "Special Caution Regarding Forward-Looking Statements" and “Risk Factors.”These cautionary statements qualify all of the forward-looking statements.In addition, market and industry statistics contained in this presentation are based on information available to us that we believe is accurate.This information is generally based on publications that are not produced for purposes of securities offerings or economic analysis. All forward-looking statements speak only as of the date of this presentation.Except as required by law, we assume no obligation to update these forward-looking statements publicly or to update the factors that could cause actual results to differ materially, even if new information becomes available in the future. 2 Almost Family Overview Almost Family Founded in Louisville KY - 1976 Two Home Health Segments: - Visiting Nurse, Medicare-certified (~85% of Revenue) - Personal Care, primarily Medicaid-Waiver (~15% of Revenue) Revenue Run Rate of approximately $340 Million 4 Almost Family Northeast Cluster Southeast Cluster Midwest Cluster 5 Our Mission - “We Are Senior Advocates” One Common Goal - allow
